
	
		III
		111th CONGRESS
		1st Session
		S. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agree to
		
		RESOLUTION
		To provide funding for Senate staff
		  transition.
	
	
		That(a)for purposes of this
			 section, the term eligible staff member means an
			 individual—
				(1)whose pay is disbursed by the Secretary of
			 the Senate and was an employee as of January 2, 2009; and
				(2)who was an employee of a Senator who stood
			 for an additional term for the office of Senator but the office is not filled
			 at the commencement of that term.
				(b)(1)With respect to an
			 eligible staff member who is being treated as a displaced staff member under
			 section 6 of Senate Resolution 458 (98th Congress), as amended by Senate
			 Resolution 9 (103d Congress), the period referred to in section 6(c)(1) of such
			 resolution shall be 90 days.
				(2)(A)Each eligible staff
			 member may, with the approval, direction, and supervision of the Secretary of
			 the Senate, perform limited duties such as archiving and transferring case
			 files.
				(B)The Secretary of the Senate may hire
			 2 additional eligible staff members to perform the duties described in
			 subparagraph (A) subject to subparagraph (C). Such employees shall be treated
			 as displaced staff members under section 6 of Senate Resolution 458 (98th
			 Congress), as amended by Senate Resolution 9 (103d Congress), after the
			 expiration of the period described in subparagraph (C). Expenses for such
			 employees shall be paid from the Contingent Fund of the Senate.
				(C)Subparagraph (A) shall apply for the
			 period from January 2, 2009 through February 4, 2009 unless the eligible staff
			 member becomes otherwise employed.
				(3)A statement in writing by an eligible
			 staff member that he or she was not gainfully employed during such period or
			 the portion thereof for which payment is claimed under this subsection shall be
			 accepted as prima facie evidence that he or she was not so employed.
				(c)The Secretary of
			 the Senate shall notify the Committee on Rules and Administration of the name
			 of each eligible staff member.
			(d)(1)During the period
			 described in paragraph (2), the official office and State office expenses
			 relating to archiving and transferring case files of a Senator who stood for an
			 additional term for the office of Senator but whose office is not filled at the
			 commencement of that term shall be paid from the account for Miscellaneous
			 Items within the contingent fund of the Senate upon vouchers approved and
			 obligated by the Secretary of the Senate or the Sergeant at Arms and Doorkeeper
			 of the Senate, as appropriate.
				(2)The period described in paragraph (1)
			 is the period from January 2, 2009 through February 4, 2009.
				(e)Except as
			 provided in subsection (b)(2)(B), funds necessary to carry out the provisions
			 of this section shall be available as set forth in section 1(d) of Senate
			 Resolution 458, agreed to October 4, 1984 (98th Congress).
			(f)This section
			 shall expire 90 days after January 3, 2009.
			2.(a)For purposes of section 6(a)(4)(A)(i) of
			 Senate Resolution 458 (98th Congress), as amended by Senate Resolution 9 (103d
			 Congress), the term committee shall include subcommittee.
			(b)This section
			 shall take effect on January 2, 2009 and expire 120 days after such
			 date.
			
